103 F.3d 135
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that they are not precedent and generally should not be cited unless relevant to establishing the doctrines of res judicata, collateral estoppel, the law of the case, or if the opinion has persuasive value on a material issue and no published opinion would serve as well.Gregory JAUNICH, Appellant,v.UNITED STATES COMMODITY FUTURES TRADING COMMISSION, Appellee.
No. 96-1504.
United States Court of Appeals, Eighth Circuit.
Submitted Nov. 20, 1996.Decided Nov. 27, 1996.

Before FAGG, WOLLMAN, and HANSEN, Circuit Judges.
PER CURIAM.


1
Based on the record before us, we find no error that would require reversal.  We thus affirm.  See 8th Cir.  R. 47B.